NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                   is not citable as precedent. It is a public record.


 United States Court of Appeals for the Federal Circuit


                                       04-5113

                             NIRA SCHWARTZ WOODS
                          (doing business as Jaffa Optronix),

                                               Plaintiff-Appellant,
                                          v.

                                  UNITED STATES,

                                               Defendant-Appellee.

                          ___________________________

                          DECIDED: December 8, 2004
                          ___________________________


Before RADER, Circuit Judge, ARCHER, Senior Circuit Judge, and BRYSON, Circuit
Judge.

PER CURIAM.

                                      DECISION

      Appellant Nira Schwartz Woods appeals from the judgment of the Court of

Federal Claims dismissing her complaint for lack of subject matter jurisdiction and for

failure to state a claim upon which relief can be granted. Woods v. United States, No.

03-789C (Fed. Cl. Feb. 17, 2004). We affirm.

                                   BACKGROUND

      In 1996, Dr. Schwartz (the name by which the appellant refers to herself in the

pleadings in this court and in the Court of Federal Claims) brought a qui tam action on
behalf of herself and the United States in the United States District Court for the Central

District of California under the False Claims Act (FCA), 31 U.S.C. § 3729 et seq. The

complaint alleged that TRW, Inc., and Boeing North America committed fraud in the

process of choosing contractors to develop an Exoatmospheric Kill Vehicle for the

government’s National Missile Defense Program. United States ex rel. Schwartz v.

TRW, Inc., No. CV-96-3065 (C.D. Cal. Apr. 29, 1996). Dr. Schwartz filed a second qui

tam action in the same court in 2001, this time against Raytheon Company. United

States ex rel. Schwartz v. Raytheon Co., No. CV-01-4937 (C.D. Cal. June 4, 2001).

The United States initially declined to intervene in either case, and Dr. Schwartz moved

forward with the litigation on her own. However, the United States eventually moved to

intervene in both cases in order to assert the state secret privilege and to move to

dismiss the FCA claims.       The district court granted the government’s motion to

intervene and dismissed both FCA claims. The court, however, allowed Dr. Schwartz’s

wrongful discharge claim against TRW to go forward.

      In response to the government’s conduct in the qui tam cases, Dr. Schwartz

initiated the present case in the Court of Federal Claims pro se. Dr. Schwartz alleged

that the government negotiated a settlement with Boeing that it concealed from Dr.

Schwartz, which deprived her of her right to recover from the qui tam litigation. She

also alleged that the government moved to dismiss the TRW litigation because the

government’s cost of litigating the suit would exceed the amount of the settlement offer,

again depriving her of any chance for recovery. Further, Dr. Schwartz alleged that the

failure to pursue the suit against Boeing harmed national security and that the




04-5113                                     2
government “blackball[ed]” Dr. Schwartz in order to get the qui tam actions dismissed so

as to cover up illegal government activities.

       To remedy those abuses, Dr. Schwartz asked the Court of Federal Claims for

several forms of relief. First, she asked for an injunction directing the government to

remove what she referred to as the “fraudulent technologies” being developed by

Boeing and TRW. Second, she asked for damages for the government’s breach of an

implied covenant of good faith and fair dealing and for breach of her rights as relator in

both qui tam actions. Third, she asked for damages for being “black-balled” and for

defamation of character.     Fourth, she asked for damages from the government for

endangering national security by permitting what she referred to as false and fraudulent

technology to be used in the National Missile Defense Program. Finally, she asked for

punitive damages.

       The court granted the government’s motion to dismiss all claims on February 17,

2004, and entered final judgment on the following day. With regard to the claim of

governmental breach of an implied covenant of good faith and fair dealing, the court

ruled that Dr. Schwartz had not stated a claim upon which relief could be granted. The

court dismissed the rest of the claims for lack of subject matter jurisdiction.

       On February 25, 2004, Dr. Schwartz filed a motion for reconsideration. In the

motion, she claimed that she was denied due process because the government did not

file an answer to her complaint, because the court dismissed the suit without giving her

the opportunity to respond, and because the court did not allow her to submit her

response to the government’s motion to dismiss on a compact disk. Additionally, Dr.

Schwartz argued that the court erred in dismissing her claims for lack of jurisdiction and




04-5113                                         3
for failure to state a claim upon which relief could be granted. The court denied the

motion for reconsideration.

       Dr. Schwartz filed a second motion for reconsideration on March 31, 2004. In

that motion, she argued that the Court of Federal Claims erred by not taking into

consideration an earlier ruling by the district court in the TRW case. The Court of

Federal Claims held that the second reconsideration motion was untimely and that even

if the motion had been timely, the district court’s ruling in TRW would have had no effect

on the court’s dismissal order.

                                      DISCUSSION

       On appeal, Dr. Schwartz argues that the Court of Federal Claims was wrong in

ruling that it did not have subject matter jurisdiction over several of her claims.

Specifically, she contends that the court had jurisdiction to hear the claims for damages

from the government’s black-balling and defamation, for punitive damages, and for

damages from the government’s endangerment of national security. In doing so, Dr.

Schwartz confuses the evidentiary burden needed to prove each cause of action with

the requirement for subject matter jurisdiction. The Court of Federal Claims is a court of

limited jurisdiction, and claims sounding in tort, such as defamation, are outside the

jurisdiction of the court. Berdick v. United States, 612 F.2d 533, 536 (Ct. Cl. 1979).

Moreover, Dr. Schwartz’s claim against the government for endangering national

security by permitting fraudulent technology to be used in the Nation Missile Defense

Program is directly tied to the qui tam actions in district court, and the Court of Federal

Claims has no jurisdiction to adjudicate substantive issues arising under the FCA.

LeBlanc v. United States, 50 F.3d 1025, 1031 (Fed. Cir. 1995). And even if the trial




04-5113                                     4
court had jurisdiction over any of her asserted claims, it would not have had the power

to grant punitive damages, as she requested. Vincin v. United States, 468 F.2d 930,

932 (Ct. Cl. 1972). Thus, regardless of what evidence Dr. Schwartz may have, the

Court of Federal Claims is not the proper forum to press those claims.

      Dr. Schwartz next argues that the trial court should not have dismissed her claim

against the government for breach of an implied covenant of good faith and fair dealing.

She claims that the court erred in requiring that she demonstrate the existence of a

contract with the government in order for that claim to go forward. Rather, she states

that the filing of a qui tam action creates an implied contract with the government under

which the government is bound by a covenant of good faith and fair dealing. Any such

implied contract, however, does not arise from “a meeting of the minds,” but arises only

from an imputed promise to perform a legal duty. See Hercules, Inc. v. United States,

516 U.S. 417, 424 (1996). As such, it is a contract implied in law and cannot form the

basis for jurisdiction in the Court of Federal Claims under 28 U.S.C. §1491(a)(1).

Trauma Service Group v. United States, 104 F.3d 1321, 1324 (Fed. Cir. 1997).

      Dr. Schwartz also argues that the Court of Federal Claims abused its discretion

in denying her second motion for reconsideration because the district court’s grant of

partial summary judgment in TRW directly impacted the present case. That argument

fails for several reasons.    First, as the trial court noted, the second motion for

reconsideration was untimely because it was filed more then ten days after the court’s

final judgment on February 18, 2004. Rules of the Court of Federal Claims 59(b).

Moreover, as the trial court also ruled, even if the motion had been timely, Dr. Schwartz

did not show how the district court’s grant of partial summary judgment was relevant to




04-5113                                    5
the present case. Dr. Schwartz suggests that the district court’s ruling somehow binds

the government to pay her $1.6 million. The district court’s ruling, however, does no

such thing. It states only that the plaintiff has admitted in the wrongful termination suit

against TRW that there are other sources of income the plaintiff could have received

during the relevant time period. We agree with the trial court that this finding does not

appear to be material to this case.

       Finally, we have examined Dr. Schwartz’s contentions that she was denied due

process by the Court of Federal Claims, and we find those contentions to be entirely

without merit.




04-5113                                     6